DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-18 are allowed because none of the prior art of record discloses or 
suggests a solar power system comprising:  a first unconverted string portion and a second unconverted string portion of a solar power string, the portions separated by, and each connected with, the DC-DC converter; a first pair of electrical connections connecting the DC-DC converter across the first unconverted string portion;  a second pair of electrical connections connecting the DC-DC converter across the first unconverted string portion; a second pair of electrical connections connecting the DC-DC converter across the second unconverted string portion; a positive rail electrically connected directly with one solar panel of the first unconverted string portion and with the DC-DC converter; and a negative rail electrically connected directly with one solar panel of the second unconverted string portion and with the DC-DC converter, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 5, filed January 18, 2022, with respect to the rejections of claims 2, 4-8, 10-13, and 15-18 under 35 U.S.C. 102(b) and 103(a) have been fully considered and are persuasive.  The rejections of claims 2, 4-8, 10-13, and 15-18 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAL KAPLAN/Primary Examiner, Art Unit 2836